Mr. Justice Lawrence delivered the opinion of the Court: This case is like that of Kettering v. City of Jacksonville, ante p. 39, except in one particular. Graubner, the appellant, offered to testify, but the court did not permit him to do so. This was error. This court has repeatedly decided that prosecutions of this character were not a criminal proceeding. We have also held, in the case of The People v. Starr, ante p. 52, that the defendant, in a prosecution for bastardy, was a competent witness under our present law, and the same rule must be applied in this case. The judgment is reversed and the cause remanded. , Judgment reversed.